Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement among species , as set forth in the Office action mailed on 5/13/21 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/13/21 is partially withdrawn.  Claims 9-10 and 14-17 , directed to non-elected Species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 18-22, directed to a method of affixing a sheath remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 18-22 are canceled.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Falk Ewers on August 30, 2022.
The application has been amended as follows:
Claim 1. A sterile sheath for enclosing a confocal endomicroscopy (CEM) scanner probe, the CEM scanner probe including a probe shaft, a probe tip arranged at a distal end of the probe shaft, a probe body , and a probe umbilical, the sterile sheath comprising: a sheath tube configured to receive the probe shaft and having a distal tube end and a proximal tube end; a sheath tip mounted at the distal tube end of the sheath tube; a sheath socket configured to receive the probe body, the sheath socket having a distal socket end and a proximal socket end, and the proximal tube end of the sheath tube being fixed to the sheath socket at the distal socket end; a sheath lock ring; a sheath drape mounted on the sheath socket at the proximal socket end with the sheath lock ring; and a circular optical window with an outer planar circular surface and an inner circular surface, wherein the inner circular surface is planar along its entire inner portion, wherein the sheath tip includes a tip portion which is arranged orthogonal to the optical axis of the sheath tip, wherein the circular optical window is arranged in the tip portion, wherein the outer planar circular surface and the inner circular surface of the circular optical window are arranged in parallel, wherein the tip portion has a first thickness in an area of the circular optical window and a second thickness outside the area of the circular optical window, and wherein the first thickness is smaller than the second thickness, wherein the sheath tip including the circular optical window is entirely molded as one piece from a transparent plastic material with an indent, and wherein the indent is arranged in the tip portion and defines the circular optical window.
Claims 5 and 18-22 are canceled.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest the apparatus and method claims as recited in independent claim 1 of the instant invention comprising inter alia A sterile sheath for enclosing a confocal endomicroscopy (CEM) scanner probe, the CEM scanner probe including a probe shaft, a probe tip arranged at a distal end of the probe shaft, a probe body , and a probe umbilical, the sterile sheath comprising: a sheath tube configured to receive the probe shaft and having a distal tube end and a proximal tube end; a sheath tip mounted at the distal tube end of the sheath tube; a sheath socket configured to receive the probe body, the sheath socket having a distal socket end and a proximal socket end, and the proximal tube end of the sheath tube being fixed to the sheath socket at the distal socket end; a sheath lock ring; a sheath drape mounted on the sheath socket at the proximal socket end with the sheath lock ring; and a circular optical window with an outer planar circular surface and an inner circular surface, wherein the inner circular surface is planar along its entire inner portion, wherein the sheath tip includes a tip portion which is arranged orthogonal to the optical axis of the sheath tip, wherein the circular optical window is arranged in the tip portion, wherein the outer planar circular surface and the inner circular surface of the circular optical window are arranged in parallel, wherein the tip portion has a first thickness in an area of the circular optical window and a second thickness outside the area of the circular optical window, and wherein the first thickness is smaller than the second thickness, wherein the sheath tip including the circular optical window is entirely molded as one piece from a transparent plastic material with an indent, and wherein the indent is arranged in the tip portion and defines the circular optical window.
The prior art fails to disclose or teach a sterile sheath for enclosing a CEM scanner probe, specifically wherein the sheath comprises a sheath tip mounted at the distal lend of the sheath and comprising a tip portion with an indent that defines an circular optical window, having planar inner and our surfaces.   Suzuki et al. (US 5738630) teaches of a sheath for an endoscope having a sheath tube and sheath tip mounted thereon, wherein the sheath tip includes a circular optical window, however the sheath tip does not include an indent which defines there circular optical window as claimed in the instant invention.  Likewise, Ouchi et al. (US 6911005) which teaches of molding the entire sheath tip from a transparent plastic material, also fails to an indent which defines there circular optical window as claimed in the instant invention.   The indent arranged in the tip portion is a novel feature, as it defines the circular optical window, while also ensuring proper positioning/spacing of the endoscope distal tip with the circular optical window.   Any combination of the prior art of record, made to meet the current limitations of the sterile sheath for enclosing a CEM scanner probe as claimed, would only be done so with impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
9/2/2022